Order, Supreme Court, New York County (Milton A. Tingling, J.), entered May 3, 2004, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants made a prima facie showing that plaintiff did not sustain serious injury to, inter alia, his back, left arm and right knee, within the meaning of Insurance Law § 5102 (d). The affirmed medical reports of a neurologist, an orthopedist and a ra*193diologist, based on objective testing, X rays and an MRI, offered the opinion that plaintiff suffered no disability as a consequence of the motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]).
Plaintiffs unaffirmed medical reports and unsworn medical records submitted in opposition lacked probative value and were insufficient to raise a triable issue of fact as to serious injury (James v Yoen Wah Rental, 1 AD3d 237 [2003]; CPLR 2106). Concur—Buckley, P.J., Mazzarelli, Friedman, Marlow and Ellerin, JJ.